Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 1 of 32




                 EXHIBIT 3
           Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 2 of 32




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    WSOU INVESTMENTS LLC D/B/A                            §
    BRAZOS LICENSING AND                                  §   C.A. NO. 6:20-cv-00487-ADA
    DEVELOPMENT,                                          §   C.A. NO. 6:20-cv-00488-ADA
                                                          §   C.A. NO. 6:20-cv-00489-ADA
                            Plaintiff,                    §   C.A. NO. 6:20-cv-00490-ADA
                                                          §   C.A. NO. 6:20-cv-00491-ADA
    v.                                                    §   C.A. NO. 6:20-cv-00492-ADA
                                                          §   C.A. NO. 6:20-cv-00493-ADA
    ZTE CORPORATION, ZTE (USA) INC.                       §   C.A. NO. 6:20-cv-00494-ADA
    AND ZTE (TX), INC.,                                   §   C.A. NO. 6:20-cv-00495-ADA
                                                          §   C.A. NO. 6:20-cv-00496-ADA
                            Defendants.                   §   C.A. NO. 6:20-cv-00497-ADA
                                                          §

         DEFENDANTS’ PROPOSED CLAIM CONSTRUCTIONS AND DISCLOSURE OF
                             EXTRINSIC EVIDENCE

           Pursuant to the Court’s First Amended Scheduling Order (Dkt. No. 45), 1 Defendants ZTE

Corporation, ZTE (USA) Inc., and ZTE (TX), Inc. (collectively “ZTE”) hereby serves its

proposed claim constructions and extrinsic evidence disclosures to WSOU Investments LLC

D/B/A Brazos Licensing and Development (“WSOU”) as to the Asserted Claims 2 of U.S. Patent

No. 8,451,839 (the “’839 Patent”), U.S. Patent No. 7,489,929 (the “’929 Patent”), U.S. Patent

No. 7,487,240 (the “’240 Patent”), U.S. Patent No. 8,179,960 (the “’960 Patent”), U.S. Patent

No. 8,730,905 (the “’905 Patent”), U.S. Patent No. 8,147,071 (the “’071 Patent”), U.S. Patent

No. 9,294,060 (the “’060 Patent”), U.S. Patent No. 9,185,036 (the “’036 Patent”), U.S. Patent

No. 9,258,232 (the “’232 Patent”), U.S. Patent No. 7,742,534 (the “’534 Patent”), and U.S.

Patent No. 7,203,505 (the “’505 Patent”) (collectively, the “Asserted Patents”).



1
  There are 11 pending cases. Citations throughout refer to new WDTX Case Nos. -00487 through -00497, and
specific citations reference to the docket for WDTX Case No. -00487.
2
  The “Asserted Claims” as identified by WSOU in its November 3, 2020 Disclosures of Preliminary Infringement
Contentions.


                                                      1
        Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 3 of 32




       Defendants propose the following claim constructions for the Asserted Claims of the

Asserted Patents. Defendants also incorporate by reference all claim terms / limitations

identified in their invalidity contentions as being indefinite under indefinite under 35 U.S.C. §

112 ¶ 2 (see Invalidity Contentions, Section IX.B as served on January 6, 2021), and as lacking

enablement and written support under indefinite under 35 U.S.C. § 112 ¶ 1 (see Invalidity

Contentions, Section IX.A as served on January 6, 2021).

       Defendants expressly reserve the right to supplement, amend, or otherwise modify their

list of terms in any way permitted by the Federal Rules of Civil Procedure and this Court’s Local

Rules and Patent Rules, or in response to Plaintiff WSOU’s identification of terms and elements.

Defendants provide this disclosure based upon information reasonably known and available to

Defendants at this time. To the extent that WSOU shows good cause and is permitted to amend

or supplement its infringement contentions in the future, or otherwise changes or further clarifies

the positions it has taken in this case (including to add or to change in any way the claim(s)

currently asserted, or to modify its apparent interpretation of the scope of the claim(s)),

Defendants reserve the right to respond.




                                                  2
                         Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 4 of 32




                                                     Means-Plus-Function Terms

Asserted       Claim Term                                Preliminary Proposed Construction                       Extrinsic Evidence
Claim                                                                                                            Support

’505 Claim     “a data message receiver to receive       Governed by 35 U.S.C. § 112(f)                          None.
14             data from a first terminal device”
                                                         Function: receiving data from a first terminal device

                                                         Indefinite under 35 U.S.C. § 112(b); specification
                                                         fails to describe it
                                                         Structure: none disclosed
’505 Claim     “a formatter to format the received       Governed by 35 U.S.C. § 112(f)                          None.
14             data into at least one SMS (Short
               Message Service) message”                 Function: formatting the received data into at least
                                                         one SMS (Short Message Service) message

                                                         Indefinite under 35 U.S.C. § 112(b); specification
                                                         fails to describe it
                                                         Structure: none disclosed
’505 Claim     “a transmitter to transmit the at least   Governed by 35 U.S.C. § 112(f)                          None.
14             one SMS message to the second,
               remotely located, terminal device         Function: transmitting the at least one SMS message
               through a cellular network                to the second, remotely located, terminal device
               connection”                               through a cellular network connection

                                                         Indefinite under 35 U.S.C. § 112(b); specification
                                                         fails to describe it
                                                         Structure: none disclosed
’534 Claim 1   “transmitting user data between a         Governed by 35 U.S.C. § 112(f)                          None.
               transmitter and a receiver in a multi-    functions underlined in claim language
               carrier radio communication system
                                                         Indefinite under 35 U.S.C. § 112(b)


                                                                 3
                        Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 5 of 32




               having a plurality of orthogonal         Structure for transmitter: a base station of an
               frequency sub-carriers,”                 OFDMA system set forth in ’534 specification,
                                                        5:33-35.

                                                        Structure for receiver is a terminal of an OFDMA
                                                        system set forth in ’534 specification, 5:53-55.
’534 Claim 1   “at the receiver, determining quality    Governed by 35 U.S.C. § 112(f)                     None.
               levels for said sub-carriers;”           functions underlined in claim language

                                                        Indefinite under 35 U.S.C. § 112(b)
                                                        Structure for receiver is a terminal of an OFDMA
                                                        system set forth in ’534 specification, 5:53-55.
’534 Claim 1   “sending said quality levels from said   Governed by 35 U.S.C. § 112(f)                     None.
               receiver to said transmitter;”           functions underlined in claim language

                                                        Indefinite under 35 U.S.C. § 112(b)
                                                        Structure for transmitter: a base station of an
                                                        OFDMA system set forth in ’534 specification,
                                                        5:33-35.

                                                        Structure for receiver is a terminal of an OFDMA
                                                        system set forth in ’534 specification, 5:53-55.
’534 Claim 1   “selecting, based on said quality        Governed by 35 U.S.C. § 112(f)                     None.
               levels, a set of sub-carriers on which   functions underlined in claim language
               said user data is to be transmitted
               between said transmitter and said        Indefinite under 35 U.S.C. § 112(b)
               receiver,”                               Structure for transmitter: a base station of an
                                                        OFDMA system set forth in ’534 specification,
                                                        5:33-35.

                                                        Structure for receiver is a terminal of an OFDMA
                                                        system set forth in ’534 specification, 5:53-55.



                                                                4
                         Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 6 of 32




’534 Claim 1   “from said transmitter, before             Governed by 35 U.S.C. § 112(f)                          None.
               transmission of said user data, sending    functions underlined in claim language
               an indication related to a threshold,
               said indication and said quality levels    Indefinite under 35 U.S.C. § 112(b)
               enabling said receiver to deduce said      Structure for transmitter: a base station of an
               set of sub-carriers on which said user     OFDMA system set forth in ’534 specification,
               data is to be transmitted;”                5:33-35.

’534 Claim 1   “at said receiver, selecting said set of   Governed by 35 U.S.C. § 112(f)                          None.
               sub-carriers on which said user data is    functions underlined in claim language
               to be transmitted as a function of said
               indication and of said quality levels.”    Indefinite under 35 U.S.C. § 112(b)
                                                          Structure for receiver is a terminal of an OFDMA
                                                          system set forth in ’534 specification, 5:53-55.
’534 Claim 6   “An apparatus to facilitate                Governed by 35 U.S.C. § 112(f)                          None.
               communication of user data in a multi-
               carrier radio communication system     Indefinite under 35 U.S.C. § 112(b);
               having a plurality of orthogonal       Structure: none disclosed
               frequency sub-carriers, the apparatus
               comprising”

’534 Claim 6   “means for selecting a set of sub-         Governed by 35 U.S.C. § 112(f)                          None.
               carriers from the plurality of sub-
               carriers on which user data is to be       Function: selecting a set of sub-carriers from the
               communicated from a transmitter to a       plurality of sub-carriers on which user data is to be
               receiver, said selecting based at least    communicated from a transmitter to a receiver
               in part on at least one of sub-carrier
               quality levels and a threshold             Indefinite under 35 U.S.C. § 112(b)
               indication associated with sub-carriers,   Structure: none disclosed
               said quality levels communicated from
               the receiver to the transmitter and said
               threshold indication communicated
               from the transmitter to the receiver;”


                                                                  5
                         Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 7 of 32




’534 Claim 6   “means for selecting said set of sub-    Governed by 35 U.S.C. § 112(f)                          None.
               carriers on which said user data is to
               be received from said transmitter”       Function: selecting the set of sub-carriers on which
                                                        the user data is to be received from the transmitter

                                                        Indefinite under 35 U.S.C. § 112(b)
                                                        Structure: none disclosed
’534 Claim 6   “means for determining quality levels    Governed by 35 U.S.C. § 112(f)                          None.
               for sub-carriers”
                                                        Function: determining quality levels for sub-carriers

                                                        Indefinite under 35 U.S.C. § 112(b)
                                                        Structure: none disclosed
’534 Claim 6   “means for sending said quality levels   Governed by 35 U.S.C. § 112(f)                          None.
               to said transmitter”
                                                        Function: sending the quality levels to the
                                                        transmitter

                                                        Indefinite under 35 U.S.C. § 112(b)
                                                        Structure: none disclosed
’534 Claim 6   “means for receiving and storing said    Governed by 35 U.S.C. § 112(f)                          None.
               threshold indication from said
               transmitter, said threshold indication   Function: receiving and storing the threshold
               and said quality levels enabling said    indication from the transmitter, the threshold
               receiver to deduce said set of sub-      indication and the quality levels enabling the
               carriers on which said user data is to   receiver to deduce the set of sub-carriers on which
               be received”                             the user data is to be received

                                                        Indefinite under 35 U.S.C. § 112(b)
                                                        Structure: none disclosed
’534 Claim     “means for reading the threshold         Governed by 35 U.S.C. § 112(f)                          None.
11             indication on at least one sub-carrier


                                                                6
                       Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 8 of 32




             of the selected set of sub-carriers after   Function: reading the threshold indication on at least
             detecting a specific identifier             one sub-carrier of the selected set of sub-carriers
             associated with the receiver on said at     after detecting a specific identifier associated with
             least one sub-carrier”                      the receiver on the at least one sub-carrier

                                                         Indefinite under 35 U.S.C. § 112(b)
                                                         Structure: none disclosed
’534 Claim   “means for selecting said set of sub-       Governed by 35 U.S.C. § 112(f)                           None.
13           carriers on which said user data is to
             be transmitted to said receiver”            Function: selecting the set of sub-carriers on which
                                                         the user data is to be transmitted to the receiver

                                                         Indefinite under 35 U.S.C. § 112(b)
                                                         Structure: none disclosed
’534 Claim   “means for receiving said quality           Governed by 35 U.S.C. § 112(f)                           None.
13           levels from said receiver”
                                                         Function: receiving the quality levels from the
                                                         receiver

                                                         Indefinite under 35 U.S.C. § 112(b)
                                                         Structure: none disclosed
’534 Claim   “means for sending said threshold           Governed by 35 U.S.C. § 112(f)                           None.
13           indication to said receiver, said
             threshold indication and said quality       Function: sending the threshold indication to the
             levels enabling said receiver to deduce     receiver,
             the set of sub-carriers on which said
             user data is to be transmitted”             Indefinite under 35 U.S.C. § 112(b)
                                                         Structure: none disclosed
’232 Claim   “instructions for receiving, by a      Governed by 35 U.S.C. § 112(f)                                None.
14           controller of the traffic flow control
             system, a backpressure signal, wherein Function: receiving, by a controller of the traffic
             the back pressure signal indicates a   flow control system, a backpressure signal, wherein
             period of congestion”


                                                                 7
                       Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 9 of 32




                                                        the back pressure signal indicates a period of
                                                        congestion

                                                        Indefinite under 35 U.S.C. § 112(b)
                                                        Structure: none disclosed
’232 Claim   “instructions for determining, by the      Governed by 35 U.S.C. § 112(f)                           None.
14           controller of the traffic flow control
             system, at least one weighting factor      Function: determining, by the controller of the
             to be applied to the flow of data          traffic flow control system, at least one weighting
             packets based on the received              factor to be applied to the flow of data packets based
             backpressure signal”                       on the received backpressure signal

                                                        Indefinite under 35 U.S.C. § 112(b);
                                                        Structure: none disclosed
’232 Claim   “instructions for adjusting an amount      Governed by 35 U.S.C. § 112(f)                           None.
14           of rate limiting applied to at least a
             portion of the flow of data packets        Function: adjusting an amount of rate limiting
             based on both the determined at least      applied to at least a portion of the flow of data
             one weighting factor and a content of      packets based on both the determined at least one
             the backpressure”                          weighting factor and a content of the backpressure

                                                        Indefinite under 35 U.S.C. § 112(b);
                                                        Structure: none disclosed
’232 Claim   “instructions for execution by a traffic   Governed by 35 U.S.C. § 112(f)                           None.
14           flow control system for performing
             flow control on a flow of data packets     Function: execution by a traffic flow control system
             for transmission over a link”              for performing flow control on a flow of data
                                                        packets for transmission over a link

                                                        Indefinite under 35 U.S.C. § 112(b); Structure: none
                                                        disclosed




                                                                8
                         Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 10 of 32




’232 Claim 1    “A method performed by a traffic flow Governed by 35 U.S.C. § 112(f)                                  None.
                control system for performing flow
                control on a flow of data packets for Function: performing flow control on a flow of data
                transmission over a link, the method  packets for transmission over a link
                comprising”
                                                      Structure: a plurality of ingress buffers, plurality of
                                                      rate limiters, a multiplexer, and a controller, as set
                                                      forth in specification at 1:56-63

’036 Claims     “method for controlling data flow in a     Governed by 35 U.S.C. § 112(f)                             None.
1, 12           network”
                                                           Function: controlling data flow in a network

                                                           Structure: a device as set forth in the specification at
                                                           1:56-63.

’036 Claims     “apparatus configured for controlling      Governed by 35 U.S.C. § 112(f)                             None.
23, 24          data flow in a network”
                                                           Function: controlling data flow in a network

                                                           Structure: a computing device comprising at least
                                                           one central processing unit (CPU) connected to
                                                           support circuits and memory as set forth in the
                                                           specification at 6:6-12.

’036 Claims     “congestion condition to enable            Governed by 35 U.S.C. § 112(f)                             None.
1, 12, 23, 24   thereby the control of at least one data
                flow in a manner tending to reduce the     Function: enable thereby the control of at least one
                congestion condition”                      data flow in a manner tending to reduce the
                                                           congestion condition

                                                           Indefinite under 35 U.S.C. § 112(b)



                                                                    9
                        Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 11 of 32




                                                      Lacks Written description under 35 U.S.C. § 112(a);
                                                      Structure: none disclosed

’240 Claims    “connectivity verification server to   Governed by 35 U.S.C. § 112(f)                           None.
1, 6           perform unattended connectivity
               verification jobs”                     Function: perform unattended connectivity
                                                      verification jobs

                                                      Indefinite under 35 U.S.C. § 112(b)

                                                      Alternative structure: Managed Object Server as set
                                                      forth in the specification at 7:49-58.

’839 Claim 1   “method, in an access device of the Governed by 35 U.S.C. § 112(f)                              None.
               communication network, for managing
               route information”                  Function: managing route information

                                                      Structure: device as set forth in the specification at
                                                      3:22-27.

’839 Claim 6   “route management apparatus, in an     Governed by 35 U.S.C. § 112(f)                           None.
               access device of the communication
               network, for managing route            Function: managing route information
               information”
                                                      Structure: apparatus comprising a receiving means, a
                                                      first obtaining means and a route maintenance
                                                      means as set forth in the specification at 3:28-38.
’839 Claim 6   “a receiver configured to receive an   Governed by 35 U.S.C. § 112(f)                       None.
               access response message from a
               server”                                Function: receive an access response message from
                                                      a server



                                                              10
                        Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 12 of 32




                                                         Indefinite under 35 U.S.C. § 112(b)
                                                         Structure: none disclosed
’839 Claim 6   “a first obtainer configured to obtain    Governed by 35 U.S.C. § 112(f)                           None.
               route-related information and a
               predefined using time from said access    Function: obtain route-related information and a
               response message, said predefined         predefined using time from said access response
               using time indicating the using time of   message, said predefined using time indicating the
               said route”                               using time of said route

                                                         Indefinite under 35 U.S.C. § 112(b)
                                                         Structure: none disclosed
’839 Claim 6   “a route maintainer configured to         Governed by 35 U.S.C. § 112(f)                           None.
               update a route table based on said
               route-related information and said        Function: update a route table based on said route-
               predefined using time”                    related information and said predefined using time

                                                         Indefinite under 35 U.S.C. § 112(b)
                                                         Structure: none disclosed
’839 Claim 8   “a first judger configured to judge       Governed by 35 U.S.C. § 112(f)                           None.
               whether the route table item
               corresponding to said route-related       Function: judge whether the route table item
               information exists in said route table”   corresponding to said route-related information
                                                         exists in said route table

                                                         Indefinite under 35 U.S.C. § 112(b)
                                                         Structure: none disclosed
’839 Claim 8   “a second judger configured to judge      Governed by 35 U.S.C. § 112(f)                           None.
               whether a remaining time of said route
               table item is shorter than said           Function: judge whether a remaining time of said
               predefined using time if the first        route table item is shorter than said predefined using
               judger judges that the route table item   time if the first judger judges that the route table
               corresponding to said route-related       item corresponding to said route-related information
               information exists in said route table”   exists in said route table


                                                                 11
                        Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 13 of 32




                                                          Indefinite under 35 U.S.C. § 112(b)
                                                          Structure: none disclosed
’839 Claim 8   “an updater configured to update the       Governed by 35 U.S.C. § 112(f)                           None.
               remaining time of said route table item
               to said predefined using time if the       Function: update the remaining time of said route
               first judger judges that the route table   table item to said predefined using time if the first
               item corresponding to said route-          judger judges that the route table item corresponding
               related information exists in said route   to said route-related information exists in said route
               table and the second judger judges that    table and the second judger judges that the
               the remaining time of said route table     remaining time of said route table item is shorter
               item is shorter than said predefined       than said predefined using time
               using time”
                                                          Indefinite under 35 U.S.C. § 112(b)
                                                          Structure: none disclosed
’839 Claim 8   “a creator configured to create the        Governed by 35 U.S.C. § 112(f)                           None.
               route table item corresponding to said
               route-related information if the first     Function: create the route table item corresponding
               judger judges that no route table item     to said route-related information if the first judger
               corresponding to said route-related        judges that no route table item corresponding to said
               information exists in said route table”    route-related information exists in said route table

                                                          Indefinite under 35 U.S.C. § 112(b)
                                                          Structure: none disclosed
’839 Claim 9   “a second obtainer configured to           Governed by 35 U.S.C. § 112(f)                           None.
               obtain correlated information of said
               route table item and a virtual local       Function: obtain correlated information of said route
               area network”                              table item and a virtual local area network

                                                          Indefinite under 35 U.S.C. § 112(b)
                                                          Structure: none disclosed
’905 Claim 6   “receiving, from a first wireless          Governed by 35 U.S.C. § 112(f)                           None.
               communication apparatus in a second        functions underlined in claim language


                                                                  12
                        Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 14 of 32




               communication apparatus, a
               reservation request message              Indefinite under 35 U.S.C. § 112(b)
               instructing the second wireless          Structure: none disclosed
               communication apparatus to reserve at
               least one additional frequency band
               for the first wireless communication
               apparatus during a transmission period
               of the first wireless communication
               apparatus, the at least one additional
               frequency band being requested for
               use by the first wireless
               communication apparatus while
               transmitting data on a first frequency
               band, wherein the transmission period
               is a transmission opportunity for a
               wireless local area network;”

’905 Claim 6   “monitoring for availability of the at   Governed by 35 U.S.C. § 112(f)           None.
               least one additional frequency band      functions underlined in claim language
               during the transmission period of the
               first wireless communication             Indefinite under 35 U.S.C. § 112(b)
               apparatus”                               Structure: none disclosed

’905 Claim 6   “in response to detection of             Governed by 35 U.S.C. § 112(f)           None.
               availability of the at least one         functions underlined in claim language
               additional frequency band during the
               transmission period of the first         Indefinite under 35 U.S.C. § 112(b)
               wireless communication apparatus,        Structure: none disclosed
               causing transmission of a reservation
               response message to the first wireless
               communication apparatus, wherein the
               reservation response message



                                                               13
                        Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 15 of 32




               indicates that said at least one
               additional frequency band is available
               for the first wireless communication
               apparatus to use in transmission
               during the transmission period of the
               first wireless communication
               apparatus to enable the first wireless
               communication apparatus to increase
               the bandwidth of transmission to
               comprise the first frequency band and
               the at least one additional frequency
               band so that the first wireless
               communication apparatus transmits
               data during the transmission period on
               a transmission band having increased
               bandwidth greater than that of the first
               frequency band.”

’071 Claim 1   “a processor for providing image data      Governed by 35 U.S.C. § 112(f)                           None.
               signalling to a projector, the image
               data signalling representing an image      Function: providing image data signalling to a
               to be projected by the projector”          projector, the image data signalling representing an
                                                          image to be projected by the projector

                                                          Structure: an integrated circuit chip customized for a
                                                          particular use as set forth in the specification at
                                                          4:37-39.
’071 Claim     “computer program code configured          Governed by 35 U.S.C. § 112(f)                           None.
14             to, when executed by one or more
               processors, cause an apparatus to          Function: executing computer program code
               perform at least: receiving movement       configured to cause an apparatus to perform (1)
               signalling associated with movement        receiving movement signalling associated with
               of a projector; and providing image        movement of a projector; and (2) providing image


                                                                  14
                        Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 16 of 32




               data signalling to the projector based   data signalling to the projector based on received
               on received movement signalling,         movement signalling, wherein the movement
               wherein the movement signalling          signalling provides an indication of one or more
               provides an indication of one or more    movement criterion of the projector, the movement
               movement criterion of the projector,     criterion representing one or more of displacement
               the movement criterion representing      and movement speed of the projector, and wherein
               one or more of displacement and          the processor is configured to discriminate a
               movement speed of the projector, and     movement criterion and to provide associated image
               wherein the processor is configured to   data signalling to project associated image data
               discriminate a movement criterion and
               to provide associated image data         Indefinite under 35 U.S.C. § 112(b)
               signalling to project associated image   Structure: None disclosed
               data.”

                                                          Other Terms

Asserted       Claim Term                               Preliminary Proposed Construction                    Extrinsic Evidence
Claim                                                                                                        Support

’505 Claim 1   “data synchronization”                   Bringing a data file of a source device and a data   Wiley-IEEE
                                                        file of a target device to the same value.           Hargrave’s
                                                                                                             communications
                                                                                                             dictionary
’505 Claims    “remotely located”                       A device that is unable to connect via local area    Wiley-IEEE
1, 14, 23                                               network to a host device.                            Hargrave’s
                                                                                                             communications
                                                                                                             dictionary
’505 Claims    “[first/second/intermediate] terminal    A device with limited computing power.               Wiley-IEEE
1, 14, 23      device”                                                                                       Hargrave’s
                                                                                                             communications
                                                                                                             dictionary
’505 Claims    “formatting”                             Indefinite under 35 U.S.C. § 112(b)                  Wiley-IEEE
1, 23                                                                                                        Electrical and


                                                                15
                       Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 17 of 32




                                                   Lack of Written description under 35 U.S.C. §        Electronics
                                                   112(a)                                               Engineering
                                                                                                        Dictionary

’505 Claim    “formatter to format”                Indefinite under 35 U.S.C. § 112(b)
14                                                 Lack of Written description under 35 U.S.C. §
                                                   112(a)
’505 Claim    “transmitter to transmit”            Indefinite under 35 U.S.C. § 112(b)
14                                                 Lack of Written description under 35 U.S.C. §
                                                   112(a)
’505 Claim    “data message receiver”              Indefinite under 35 U.S.C. § 112(b)
14                                                 Lack of Written description under 35 U.S.C. §
                                                   112(a)
’505 Claims   “SMS (Short Message Service)”        Cellular based messages of limited size consisting   Wiley-IEEE
1, 14, 23                                          of text and numbers.                                 Hargrave’s
                                                                                                        communications
                                                                                                        dictionary (with
                                                                                                        minor modification)
’505 Claims   “remotely located terminal device”   A device that is unable to connect via local area    Wiley-IEEE
1, 14, 23                                          network to a host device.                            Electrical and
                                                                                                        Electronics
                                                                                                        Engineering
                                                                                                        Dictionary (with
                                                                                                        minor modification)
’505 Claims   “mobile terminal device”             A device that is unable to connect via local area    Wiley-IEEE
3, 14, 23                                          network to a host device.                            Hargrave’s
                                                                                                        communications
                                                                                                        dictionary
’505 Claims   “cellular network connection”        A device that is unable to connect via local area    Wiley-IEEE
1, 14, 23                                          network to a host device.                            Electrical and
                                                                                                        Electronics
                                                                                                        Engineering
                                                                                                        Dictionary


                                                           16
                             Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 18 of 32




’505 Claims      “short-range connection”                 A connection between terminal devices using
1, 23                                                     infrared or Bluetooth connection
’505 Claims      “short range communication link”         Communication link between terminal devices
11, 14, 23                                                using infrared or Bluetooth connection
’534 Claims      “carrier”                                A continuous frequency analog signal to be              Wiley-IEEE
1, 2, 4, 5, 6,                                            modulated and transferred over a communication          Electrical and
7, 8, 9, 10,                                              channel.                                                Electronics
11, 13, 16,                                                                                                       Engineering
17, and 18                                                                                                        Dictionary

                                                                                                                  Wiley-IEEE
                                                                                                                  Hargrave’s
                                                                                                                  communications
                                                                                                                  dictionary
’534 Claims      “orthogonal frequency sub-carriers”      A multi-carrier network system in which the
1, 6, 16                                                  frequency separation between the sub-carriers is
                                                          chosen so that the sub-carriers are orthogonal to one
                                                          another (i.e. the data transmitted on one sub-carrier
                                                          is not causing interference on the data sent on the
                                                          other sub-carriers).
’534 Claims      “maximal number of sub-carriers”         Indefinite under 35 U.S.C. § 112(b)
4, 7
’534 Claims      “as a function of said indication and of Arranging the sub-carriers in quality level
1, 2, 16         said quality levels”                     decreasing order and to select the sub-carriers
                                                          starting with the sub-carrier having the highest
                                                          quality level and continuing to select the sub-
                                                          carriers with decreasing quality level until the
                                                          indication related to a threshold is reached.
’534 Claims      “transmitter”                            A base station of an OFDMA system.
1, 6, 13, 15,
16, and 17



                                                                  17
                          Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 19 of 32




’534 Claims      “receiver”                              A terminal of an OFDMA system.
1, 6, 13, 15,
16, and 17
’534 Claim 5     “calculated at said receiver”           Determining at a terminal a quality level for the
                                                         sub-carriers of a multi carrier system.
’534 Claim 6     “radio link”                            A link without connecting wires                            Wiley Electrical and
                                                                                                                    Electronics
                                                                                                                    Engineering
                                                                                                                    Dictionary
’534 Claim 8     “signal-to-interference ratio”          The ratio of the magnitude of a given parameter of         Wiley Electrical and
                                                         the desired signal, to that of the same parameter for      Electronics
                                                         any interference present.                                  Engineering
                                                                                                                    Dictionary
’534 Claim 8     “bit error rate”                        Proportion of erroneously transmitted or received          Wiley Electrical and
                                                         bits.                                                      Electronics
                                                                                                                    Engineering
                                                                                                                    Dictionary
’534 Claims      “quality level”                         One of a signal-to-interference ratio, a bit error rate,
1, 2, 3, 5, 6,                                           or a modulation scheme.
7, 8, 9, 13,
16, and 17
’929 Claims      “handoff” / “determining if a handoff   Connection to mobile device is handed-over from       Wiley-IEEE
1, 3, 8, 10,     is desired”                             base station to another base station without breaking Hargrave’s
and 15                                                   the connection.                                       communications
                                                                                                               dictionary
’929 Claims      “serving base station”                  A base station currently serving a mobile station.
1, 6, and 11
’929 Claims      “target base station”                   A base station to which a handoff of a mobile
1, 2, 3, 4, 6,                                           station to be performed.
9, 11, and 13
’929 Claims      “link” / “establishing a new link” /    A communication link between a base station and a
1, 2, 3, 4, 6,   “existing link” / “initiating a new     mobile station, the communication link including
9, 11, and 13    link” / “releasing the existing link”   one or more communication channels.


                                                                 18
                        Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 20 of 32




’929 Claim 1   “achieving uplink synchronization”      Matching a mobile station's clock and data timing to Wiley-IEEE
                                                       the same clock and data timing of a base station.        Hargrave’s
                                                                                                                communications
                                                                                                                dictionary (with
                                                                                                                minor modification)
’929 Claim 1   “processed the transmitted active set   Updating the active set to replace an existing
               update message”                         communication link with a new communication
                                                       link.
’929 Claim 8   “measurement reports”                   Values reported from a mobile station that contain       E1968A, E6701H,
                                                       information about channel quality. Measurement           E6704A
                                                       reports assist the network in making handover and        GSM/GPRS/EGPRS
                                                       power control decisions.                                 User's Guide
                                                                                                                (keysight.com)
’929 Claim     “buffering bearer traffic”              During a handoff process, all data from the mobile
11                                                     station is buffered at the mobile station or all data at
                                                       the network side is buffered at the network side
                                                       until the handoff process is complete.
’929 Claim     “characteristic”                        Indefinite under 35 U.S.C. § 112(b)
14
’929 Claim     “replacement hysteresis”                Indefinite under 35 U.S.C. § 112(b)                    Optimal Timer
14                                                                                                            Settings For The
                                                                                                              Soft Handover
                                                                                                              Algorithm in
                                                                                                              WCDMA | Request
                                                                                                              PDF
                                                                                                              (researchgate.net)


                                                                                                              3GPP, ETSI TR 125
                                                                                                              922 v3.2.0 (2000-
                                                                                                              06)



                                                               19
                         Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 21 of 32




’232 Claims     “flow control”                         Regulate movement of a series of data packets        Wiley Electrical and
1, 14                                                                                                       Electronics
                                                                                                            Engineering
                                                                                                            Dictionary
’232 Claims     “flow of data packets”                 Movement of a series of data packets                 Wiley Electrical and
1, 14                                                                                                       Electronics
                                                                                                            Engineering
                                                                                                            Dictionary
’232 Claims     “transmission over a link”             Indefinite under § 112(b)
1, 14
’232 Claims     “backpressure signal”                  Lacks written description under 35 U.S.C. § 112(a)
1, 14
’232 Claims     “period of congestion”                 Lack of written description under 35 U.S.C. §
1, 14                                                  112(a)

’232 Claims     “weighting factor”                     An assignment of an amount of rate limiting
1, 14                                                  between halting traffic and no rate limiting
’232 Claims     “indicates”                            Indefinite under 35 U.S.C. § 112(b).
1, 14
’232 Claims     “the traffic flow control system”      Indefinite under 35 U.S.C. § 112(b).
1, 14
’232 Claim      “a non-transitory machine-readable     Lack of written description under 35 U.S.C. §
14              storage medium”                        112(a)
’232 Claims     “rate limiting”                        Lack of written description under 35 U.S.C. §        Wiley Electrical and
1, 14                                                  112(a).                                              Electronics
                                                                                                            Engineering
                                                                                                            Dictionary
’232 Claims     “content of the backpressure signal”   Lack of written description under 35 U.S.C. §
1, 14                                                  112(a)
’036 Claims     “data flow” / “to enable thereby the   Indefinite under 35 U.S.C. § 112(b)
1, 6-10, 12,    control of at least one data flow” /
17-21, 23, 24


                                                               20
                          Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 22 of 32




                 “data flow is controlled” / “a data
                 flow” / “the data flow”

’036 Claims      “network” / “network node in the        Indefinite under 35 U.S.C. § 112(b).
1, 3, 12, 14,    network” / “network node” / “one or
23, 24           more network nodes upstream of the
                 congestion condition”

’036 Claims      “congestion condition” / “indication    Indefinite under 35 U.S.C. § 112(b).
1, 12, 23, 24    that a congestion condition exists”

’036 Claims      “in a manner tending to reduce the      Indefinite under 35 U.S.C. § 112(b)
1, 12, 23, 24    congestion condition” / “the
                 congestion may be reduced”

’036 Claims      “queue” / “queue maximum                Indefinite under 35 U.S.C. § 112(b), and/or lacks
1, 12, 23, 24    occupancy is exceeded” / “queue         written description under 112(a).
                 maximum occupancy”

’036 Claims      “queue data drop rate”                  Indefinite under 35 U.S.C. § 112(b), and/or lacks
4, 15                                                    written description under 112(a).
’036 Claims      “output link capability”                Indefinite under 35 U.S.C. § 112(b).
3, 14
’036 Claims      “data drop” / “data dropped” / “an      “abandon packets” / “abandoned packets” / “an       Meriam-Webster,
1, 5, 6-9, 12,   amount of data dropped” / “a number     amount of packets abandoned” / “a number of         see “drop/dropped;”
16, 18-20,       of data drops over time” / “dropping”   packets abandoned over time” / “abandoning”
23, 24
’036 Claims      “those packets associated with the      Indefinite under 35 U.S.C. § 112(b)
7, 8, 9, 18,     destination address” / “those packets
19, 20           associated with only the destination
                 address” / “those packets associated
                 with the source and destination
                 addresses”


                                                                 21
                         Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 23 of 32




’036 Claims     “the source address end-node being        Indefinite under 35 U.S.C. § 112(b)
9, 20           unknown”

’036 Claims     “end-node associated with the             Written description/enablement under 35 U.S.C. §
1, 12, 23, 24   congestion condition”                     112(a)

’036 Claims     “an indication of an inability to drop    Indefinite under 35 U.S.C. § 112(b) and /or Written
11, 22          packets”                                  description/enablement under 35 U.S.C. § 112(a)

’036 Claims     “the MAC address pair” / “the MAC         Indefinite under 35 U.S.C. § 112(b)
12, 17, 24      address”

’036 Claims     “in accordance with a Service Level       Indefinite under 35 U.S.C. § 112(b)
10, 11, 21,     Agreement” / “a Service Level
22              Agreement”

’240 Claims     “unattended connectivity verification     Indefinite under 35 U.S.C. § 112(b)
1, 6, 13        jobs”

’240 Claims     “verifying connectivity in the network    Indefinite under 35 U.S.C. § 112(b)
1, 6, 13        relating to at least Layer-2 and Layer-
                3 objects”

’240 Claims     “a given containment hierarchy”           Indefinite under 35 U.S.C. § 112(b)
1, 6, 13
’240 Claims     “the performing generates”                Indefinite under 35 U.S.C. § 112(b)
1, 6
’240 Claims     “the comparison shows that at least       Lack of written description under 35 U.S.C. §
1, 6, 13        one of the connectivity verification      112(a)
                results has reached the specified
                connectivity verification threshold”



                                                                  22
                        Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 24 of 32




’240 Claims    “the containment hierarchy affected        Lack of written description/enablement under 35
1, 6, 13       by the connectivity verification result”   U.S.C. § 112(a)

’240 Claim 4   “alarm information”                        Lack of written description/enablement under 35
                                                          U.S.C. § 112(a)
’240 Claim 7   “a pair of source and destination IP       one pre-specified source IP managed entity object
               objects”                                   and one pre-specified destination IP managed entity
                                                          object
’240 Claims    “display” / “displaying”                   Visually presenting data
1, 4, 6, 13,
15
’240 Claim     “the displayed object is one of an OSI     The displayed object is of both an OSI Layer 2
16             Layer 2 and an OSI Layer 3 object”         object and an OSI Layer 3 object

’240 Claim     “OSI Layer 3 object”                       Network layer device including routers and switches Wiley Electrical and
16                                                                                                            Electronics
                                                                                                              Engineering
                                                                                                              Dictionary
’240 Claim     “OSI Layer 2”                              Data link layer                                     Wiley Electrical and
16                                                                                                            Electronics
                                                                                                              Engineering
                                                                                                              Dictionary
’240 Claims    “connectivity verification threshold”      Condition resulting from connectivity verification
1, 6, 13                                                  jobs assessing adherence to corresponding service
                                                          level agreements

’240 Claims    “Layer-2 objects”                          Data link layer Media Access Control device           Wiley Electrical and
1, 6, 13                                                                                                        Electronics
                                                                                                                Engineering
                                                                                                                Dictionary
’240 Claims    “Layer-3 objects”                          Network layer router                                  Wiley Electrical and
1, 6, 13                                                                                                        Electronics


                                                                  23
                        Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 25 of 32




                                                                                                               Engineering
                                                                                                               Dictionary
’240 Claims    “define a connectivity verification        Specifying connectivity verification parameters
1, 6, 13       job” / “defining a connectivity            including the type and the number of connectivity
               verification job”                          verification tests to be performed

’240 Claim     “specifying a threshold for at least one   Lack of written description / enablement under 35
10             round of trip delay, jitter, and packet    U.S.C. § 112(a)
               loss”

’240 Claims    “ping commands”                            Directive to send a packet to the desired address and Wiley Electrical and
11, 18                                                    await a response to determine whether an IP address Electronics
                                                          is connected                                          Engineering
                                                                                                                Dictionary
’240 Claims    “the connectivity verification result[s]   Indefinite under 35 U.S.C. § 112(b)
1, 6, 13       associated with the alarm”

’240 Claim 4   “selected connectivity verification        Indefinite under 35 U.S.C. § 112(b);
               results”
                                                          Lack of written description / enablement under 35
                                                          U.S.C. § 112(a)
’240 Claims    “user-input specification”                 Lack of written description / enablement under 35
1, 6, 10, 13                                              U.S.C. § 112(a)
’240 Claim 5   “connectivity profile” / “a deviation      Indefinite under 35 U.S.C. § 112(b); enablement
               from the connectivity profile” / “the      under 35 U.S.C. § 112(a).
               results of each connectivity
               verification job are compared against
               a connectivity profile”

’839 Claims    “the communication network”                Indefinite under 35 U.S.C. § 112(b)
1, 6, 11




                                                                  24
                           Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 26 of 32




’839 Claims       “said access device”                    Indefinite under 35 U.S.C. § 112(b)
2, 4, 7, 9, 11,
12
’839 Claims       “route” / “route-related information”   Indefinite under 35 U.S.C. § 112(b).
1, 3, 6, 8, 11
’839 Claims       “using time”                            Claim 6: Indefinite for lack of antecedent basis
1, 6, 11                                                  under 35 U.S.C. § 112(b).

                                                          “lease time”

’839 Claims       “said virtual local area network        Indefinite under 35 U.S.C. § 112(b).
4, 9              configuration is employed between
                  said access device and each marginal
                  routers connected with said access
                  device”

’839 Claims       “said virtual local area network        Indefinite under 35 U.S.C. § 112(b).
4, 9              configuration”

’839 Claims       “said access response message refers    Indefinite under 35 U.S.C. § 112(b).
5, 10             to a dynamic host configuration
                  protocol message” / “said access
                  response message refers to a dynamic
                  host configuration protocol”

’839 Claim        “said dynamic host configuration        Indefinite under 35 U.S.C. § 112(b).
10                protocol response message”

’839 Claim 8      “a first judge” / “a second judger”     Indefinite under 35 U.S.C. § 112(b).

’839 Claim        “a digital subscriber line-access       Lack of written description / enablement under 35
12                multiplexer”                            U.S.C. § 112(a)



                                                                  25
                        Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 27 of 32




’839 Claims    “marginal router” / “marginal routers”     Indefinite under 35 U.S.C. § 112(b).
4, 9
’839 Claims    “a route table item” / “said route table   Indefinite under 35 U.S.C. § 112(b)
3, 8, 9        item”

’839 Claim 4   “an access response message”               Indefinite under 35 U.S.C. § 112(b)

’839 Claims    “the least time”                           Indefinite under 35 U.S.C. § 112(b).
5, 10
’839 Claims    “said predefined using time                Indefinite under 35 U.S.C. § 112(b).
1, 6           indicates[ing] a [the] using time of
               said route”

’060 Claims    “frequency domain component feature        A group of a plurality of energy levels of the audio
1 and 10       of the feature vector”                     signal, wherein each of the plurality energy levels
                                                          corresponds to the energy of an overlapping band of
                                                          the audio signal; a value representing a centroid of
                                                          the frequency domain spectrum of the audio signal;
                                                          and a value representing the degree of flatness of
                                                          the frequency domain spectrum.
’060 Claims    “extracting a feature vector”              Indefinite under 35 U.S.C. § 112(b)
1 and 10
’060 Claims    “time domain component feature of          A gradient index based on the sum of the gradient at
1 and 10       the feature vector”                        points in the audio signal which result in a change in
                                                          direction of the waveform of the audio signal; a
                                                          ratio of the energy of a frame of the audio signal to
                                                          the energy of a previous frame of the audio signal;
                                                          and a voice activity detector indicating whether a
                                                          frame of the audio signal is classified as active or
                                                          inactive.
’060 Claims    “the level value is attenuated”            Indefinite under 35 U.S.C. § 112(b)
1 and 10



                                                                  26
                         Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 28 of 32




’060 Claims     “approaches an estimate”                   Indefinite under 35 U.S.C. § 112(b)
1 and 10
’060 Claims     “spectral shape parameter”                 A sub band energy level value or a sub band gain
1 and 10                                                   factor based on the sub band energy level value.
’905 Claims     “transmission opportunity”                 The interval of time when a particular station is       IEEE Std 802.11-
1, 6, 12, 18,                                              permitted to initiate transmissions onto the wireless   2016 (Revision of
25, and 26                                                 medium.                                                 IEEE Std 802.11-
                                                                                                                   2012)

                                                                                                                   Wireless
                                                                                                                   Communication
                                                                                                                   Standards: A Study
                                                                                                                   of IEEE 802.11,
                                                                                                                   802.15, 802.16,
                                                                                                                   p.356. Publisher:
                                                                                                                   Wiley-IEEE
                                                                                                                   Standards
                                                                                                                   Association
’905 Claims     “transmission period”                      The period of the transmission opportunity.
1, 6, 12, 18,
25, and 26
’905 Claims     “determined transmission time              The interval of the transmission opportunity.
1, 12, 25       interval”

’905 Claims     “during a time interval between data       Indefinite under 35 U.S.C. § 112(b)
5, 15           transmission intervals during the
                transmission period”

’905 Claims     “determining to utilize a bandwidth        Indefinite under 35 U.S.C. § 112(b)
1, 12, 25       greater than that of the first frequency
                band during the transmission period”




                                                                   27
                           Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 29 of 32




’905 Claims       “at least one frequency channel       Indefinite under 35 U.S.C. § 112(b)
5, 16             indicator”

’905 Claims       “at least one additional frequency    At least one frequency band other than the
6, 18, 26         band”                                 frequency band that is already acquired by the first
                                                        wireless communication apparatus.
’905 Claims       “monitoring for availability”         Channel sounding on the least one frequency band
6, 18, 26                                               to detect an available frequency band.
’905 Claims       “triggering a network allocation      Triggering the network allocation vector protection
7, 19             vector setting”                       for the reserved frequency band for a determined
                                                        period of time after the transmission of the
                                                        reservation message.
’905 Claims       “clear-to-send message”               A signal sent in response to a request-to-send signal, Wiley-IEEE
8 and 20                                                indicating its readiness to receive a transmission     Electrical and
                                                                                                               Electronics
                                                                                                               Engineering
                                                                                                               Dictionary
’905 Claims       “causing the transmission of the      Indefinite under 35 U.S.C. § 112(b)
9, 21             reservation message on each
                  frequency band separately”

’905 Claims       “timing and transmission frequency”   Indefinite under 35 U.S.C. § 112(b)
11, 23
’905 Claims       “radio medium”                        Indefinite under 35 U.S.C. § 112(b)
17, 24
’960 Claims       “virtual reference”                   A group of pixels used as reference material for
1, 2, 3, 9, 10,                                         encoding portions of the video signal, but that does
15, 16, 17,                                             not comprise or represent any portion of the actual
23, and 24                                              video sequence to be displayed.
’960 Claims       “an original video signal”            A video signal that includes a sequence of video
1, 9, 15, 23                                            frames and is to be encoded.




                                                                28
                       Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 30 of 32




’960 Claims    “video frames”                           A sequence of frames.                                   Wiley-IEEE
1, 9, 15, 23                                                                                                    Electrical and
                                                                                                                Electronics
                                                                                                                Engineering
                                                                                                                Dictionary
’960 Claims    “subsequent video display”               Generating an encoded video signal from an
1, 9, 15, 23                                            original video signal, the encoded video signal for
                                                        use in subsequent video display of the original video
                                                        signal.
’960 Claims    “does not represent any portion of any   Data generated based on a portion of a video signal
1, 9, 15, 23   individual frame of the original video   but not to be displayed with the video signal.
               signal”

’960 Claims    “incorporating” / “incorporating said    Forming an encoded dual block by including a
1, 15          encoded virtual reference data” /        block of encoded original video signal and a block
               “incorporating into the encoded video    of encoded virtual reference data
               signal an indication” / “incorporating
               said encoded portions of said original
               video signal”

’960 Claims    “minimize differences”                   Indefinite under 35 U.S.C. § 112(b)
3, 17
’071 Claims    “movement signalling” / “receiv[ing]     Indefinite under 35 U.S.C. § 112(b)
1, 9, 13, 14   movement signalling associated with
               the movement of the projector” /
               “corresponding movement signalling”

’071 Claim 9   “a movement sensor configured to         Indefinite under 35 U.S.C. § 112(b)
               detect movement of the apparatus
               and/or a projector”

’071 Claims    “discriminate” / “discriminate a         Indefinite under 35 U.S.C. § 112(b)
1, 13, 14      movement criterion” / “the processor


                                                                29
                        Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 31 of 32




               is configured to discriminate a
               movement criterion”

’071 Claims    “provide associated image data           Indefinite under 35 U.S.C. § 112(b)
1, 13, 14      signalling to project associated image
               data”

’071 Claims    “the processor” / “wherein the           Indefinite under 35 U.S.C. § 112(b)
1, 9, 13, 14   processor is configured”




                                                               30
         Case 6:20-cv-00489-ADA Document 67-3 Filed 04/09/21 Page 32 of 32




DATED: February 19, 2021                              Respectfully submitted,

                                                      /s/Lionel M. Lavenue
                                                      Lionel M. Lavenue
                                                      Virginia Bar No. 49,005
                                                      lionel.lavenue@finnegan.com
                                                      FINNEGAN, HENDERSON, FARABOW,
                                                      GARRETT & DUNNER, LLP
                                                      1875 Explorer Street, Suite 800
                                                      Reston, VA 20190
                                                        Phone: (571) 203-2700
                                                        Fax:     (202) 408-4400

                                                      ATTORNEY FOR DEFENDANTS



                                 CERTIFICATE OF SERVICE

         I hereby certify that all counsel of record, who are deemed to have consented to

electronic service, are being served on February 19, 2021 with a copy of this document via

email.

                                                      /s/Lionel M. Lavenue
                                                      Lionel M. Lavenue




                                                 31
